Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
This office action is in response to the amendment filed 11/03/2021.
Claims 1-9, 11-19, 21-22 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-19, 21-22  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 21, 22   is/are rejected under 35 U.S.C. 103 as being unpatentable over Trainin et al. ( 20140064255, hereinafter “Trainin”)   in view SEOK ( 20170048048, herein “SEOK” )  , and further in view of Li et al. ( 20190268055, hereinafter, “Li” ) .
Regarding to claim 1, 20140064255 teaches response offset (IFS, SIFS) (wherein the response offset is a short interframe space  (SIFS))  [see Figure 2] between the poll frame 230 and a service  period request (SPR) frame 224 (For example, wireless communication unit 110 may transmit the poll frame and wireless communication unit 120 may transmit the SPR frame, in response to the poll frame, such that the IFS, e.g., between the poll and the SPR frame) [see Figure 2, Figure 3] [see Paragraphs 0060 -0066]; 

Transmitting, in response to the poll frame, the SPR frame (For example, wireless communication unit 110 may transmit the poll frame and wireless communication unit 120 may transmit the SPR frame, in response to the poll frame, such that the IFS, e.g., between the poll and the SPR frame) [see Figure 2 & Figure 3 & Paragraphs 0060 - 0066].
However, 20140064255 does not explicitly teach a poll frame that indicate a response offset.
20170048048, from the same or similar fields of endeavor, teaches receiving, from the access point (AP), a poll frame that indicates a response offset an end of the poll frame [see Figure 56 and Paragraphs 0369 & 0370]  
(After receiving the uplink MU-MIMO Poll frame, the granted STAs may transmit uplink MU-MIMO PPDUs at an SIFS after receiving the uplink MU-MIMO Poll frame) [see Paragraph 0235] 


    PNG
    media_image1.png
    845
    918
    media_image1.png
    Greyscale

Thus, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20140064255 in view of 20170048048 because 20170048048 suggests that wireless communication units 110 and/or 120 may selectively maintain the allocated time period, e.g., even when there is no data ready for transmission, according, for example, to an explicit request, for example, from driver 112 and/or driver 122, e.g., to reduce a power consumption of devices 102 and/or 104.

20190268055, from the same or similar field of endeavor, teaches a service period request (SPR) frame that includes multi-channel control field (EDMG beamforming control field ) indicating support for multi-channel transmission (the beamforming training request information sent by the initiator STA to the AP/PCP may be included in an SPR frame, a grant frame, or a grant acknowledgment frame, for example, included in a newly defined EDMG beamforming control field, a newly defined EDMG dynamic allocation information field, and/or a beamforming control field. The EDMG beamforming control field and the EDMG dynamic allocation information (newly defined EDMG beamforming) field may be defined in a control trailer of the SP request frame) [see Paragraphs 0195 & 0215];
receiving, from the AP, a grant frame that includes an antenna configuration (antenna configuration) [see Paragraph 0135] and a multi-channel allocation (multi-channel allocation) [see Paragraphs 0207 & 0208] to enable the STA to perform a multiple-input and multiple-output (MIMO), multi-channel transmission.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20140064255 and 20170048048 ), and further in view of 20190268055 because 20190268055 suggests that Embodiments of the present disclosure provide a beamforming training method and apparatus in order to improve beamforming training flexibility.

Regarding to claim 11, 20140064255 teaches an Institute of Electrical and Electronics Engineers (IEEE) 802.11 station (STA), the STA comprising:
offset (IFS, SIFS) [see Figure 2] between the poll frame 230 and a service  period request (SPR) frame 224 (For example, wireless communication unit 110 may transmit the poll frame and wireless communication unit 120 may transmit the SPR frame, in response to the poll frame, such that the IFS, e.g., between the poll and the SPR frame) [see Figure 2, Figure 3] [see Paragraphs 0060 -0066];
Transmitting, in response to the poll frame, the SPR frame (For example, wireless communication unit 110 may transmit the poll frame and wireless communication unit 120 may transmit the SPR frame, in response to the poll frame, such that the IFS, e.g., between the poll and the SPR frame) [see Figure 2 & Figure 3 & Paragraphs 0060 - 0066].
However, 20140064255 does not explicitly teach a poll frame that indicate a response offset.
20170048048, from the same or similar fields of endeavor, teaches receiving, from the access point (AP), a poll frame that indicates a response offset an end of the poll frame [see Figure 56 and Paragraphs 0369 & 0370].
Thus, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20140064255 in view of 20170048048 because 20170048048 suggests that wireless communication units 110 and/or 120 may selectively maintain the allocated time period, e.g., even when there is no data ready for transmission, according, for example, to an explicit 
However, 20170048048 and 20140064255 do not explicitly teach a service period request (SPR) frame that includes multi-channel control field indicating support for multi-channel transmission.
20190268055, from the same or similar field of endeavor, teaches a service period request (SPR) frame that includes multi-channel control field (EDMG beamforming control field ) indicating support for multi-channel transmission (the beamforming training request information sent by the initiator STA to the AP/PCP may be included in an SPR frame, a grant frame, or a grant acknowledgment frame, for example, included in a newly defined EDMG beamforming control field, a newly defined EDMG dynamic allocation information field, and/or a beamforming control field. The EDMG beamforming control field and the EDMG dynamic allocation information (newly defined EDMG beamforming) field may be defined in a control trailer of the SP request frame) [see Paragraphs 0195 & 0215];
receiving, from the AP, a grant frame that includes an antenna configuration (antenna configuration) [see Paragraph 0135] and a multi-channel allocation (multi-channel allocation) [see Paragraphs 0207 & 0208] to enable the STA to perform a multiple-input and multiple-output (MIMO), multi-channel transmission.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20140064255 and 20170048048 ), and further in view of 20190268055 because 20190268055 suggests that Embodiments of the present disclosure provide a 


Regarding to claim 21, 20140064255 and 20170048048 teach the limitations of claim 11 above.
However, 20140064255 does not explicitly teach wherein the response offset is a time period beginning an interframe space after the end of the poll frame.
20170048048, from the same or similar fields of endeavor, teaches wherein the response offset is a time period beginning an interframe space after the end of the poll frame (the AP may transmit an uplink MU-MIMO Poll frame to one or more granted STAs of uplink MU-MIMO PPDU transmissions. After receiving the uplink MU-MIMO Poll frame, the granted STAs may transmit uplink MU-MIMO PPDUs at an SIFS after receiving the uplink MU-MIMO Poll frame) [see Paragraph 0235].
Thus, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20140064255 in view of 20170048048 because 20170048048 suggests that wireless communication units 110 and/or 120 may selectively maintain the allocated time period, e.g., even when there is no data ready for transmission, according, for example, to an explicit request, for example, from driver 112 and/or driver 122, e.g., to reduce a power consumption of devices 102 and/or 104.


However, 20140064255 does not explicitly teach wherein the interframe space is a short interframe space (SIFS).
20170048048, from the same or similar fields of endeavor, teaches wherein the interframe space is a short interframe space (SIFS)  (the AP may transmit an uplink MU-MIMO Poll frame to one or more granted STAs of uplink MU-MIMO PPDU transmissions. After receiving the uplink MU-MIMO Poll frame, the granted STAs may transmit uplink MU-MIMO PPDUs at an SIFS after receiving the uplink MU-MIMO Poll frame) [see Paragraph 0235].
Thus, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20140064255 in view of 20170048048 because 20170048048 suggests that wireless communication units 110 and/or 120 may selectively maintain the allocated time period, e.g., even when there is no data ready for transmission, according, for example, to an explicit request, for example, from driver 112 and/or driver 122, e.g., to reduce a power consumption of devices 102 and/or 104.

Allowable Subject Matter
Claims 2-4, 5-7, 8-9, 12-14, 15-17, 18-19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412